Honorable Wayne Goode State Representative, 68th District Room 410, State Capitol Jefferson City, Missouri 65101
Dear Mr. Goode:
This letter is in response to your request for an opinion from this office asking whether subdistricts established under Sections 184.350 to 184.384, RSMo Supp. 1975 have statutory authority to exact admission charges.
You further state that the several subdistrict commissions are considering charging fees for admission to their facilities.
The said subdistricts were created and are governed under the provisions of Section 184.350 through and including Section184.384, RSMo Supp. 1975. In construing these statutes the basic rule is to seek the intention of the legislature from the words used by giving them their usual plain and ordinary meaning so as to promote the object and manifest purpose of the statute. Stateex rel. Zoological Park Subdistrict of the City and County ofSt. Louis v. Jordan, 521 S.W.2d 369 (Mo. 1975).
Section 184.358 provides that the subdistricts shall be governed by commissions consisting of ten members each. Subsection 1 of Section 184.360, provides:
              "Each respective subdistrict is hereby empowered to own, hold, control, lease, acquire by donation, gift or bequest, purchase, contract, lease, [sic] sell, any and all rights in land, buildings, improvements, furnishings, displays, exhibits and programs and any and all other real, personal or mixed property for the purposes of the said subdistrict."
Section 184.360 is a general statute placing control over all the property in the hands of the commissions.
We believe the answer to the question you have submitted is found in Section 184.362, RSMo Supp. 1975, which provides in part as follows:
              "The use and enjoyment of such institutions and places, museums and parks of any and all of the subdistricts established under sections  184.350 to 184.384 shall be forever free and open to the public at such times as may be provided by the reasonable rules and regulations adopted by the respective commissions in order to render the use of the said subdistrict's facilities of the greatest benefit and efficiently to the greatest number. The respective commissions may exclude from the use of the said facilities any and all persons who willfully violate such rules. In addition said commission shall make and adopt such bylaws, rules and regulations for its own guidance and for the election of its members and for the administration of the subdistrict as they may deem expedient and as may not be inconsistent with the provisions of the law. The respective commissions may contract for, or exact, a charge from any person in connection with the use, enjoyment, purchase, license or lease of any property, facility, activity, exhibit, function, or personnel of the respective subdistricts. Said commission shall have exclusive control of the expenditures of all moneys collected by the district to the credit of the subdistrict's fund and of the construction and maintenance of any subdistrict, buildings built or maintained in whole or in part with moneys of said fund and of the supervision, care and custody of the grounds, rooms or buildings constructed, leased or set apart for the purposes of the subdistrict under the authority conferred in this law. . . ." (Emphasis supplied)
This is a special statute dealing with a particular subject. It expressly provides that the use and enjoyment of such institution and places, museums and parks of any and all of the subdistricts established under the provisions of these statutes shall be forever free and open to the public at such times as may be provided by the reasonable rules and regulations adopted by the respective commissions in order to render the use of said facilities to the greatest benefit and to the greatest number.
It is our view that it was the intention of the legislature that the general public have free use and enjoyment of the facilities at such times as may be provided under reasonable rules and regulations established by the commissions.
It is also our view that the additional provision of the statute which provides that the commissions may contract for, or exact a charge from any person in connection with the use, enjoyment, purchase, license or lease of any property, facility, activity, exhibit or function does not limit the provision requiring that the general public have free use and enjoyment of the park.
We do not speculate as to the particular activities for which the commissions may exact a charge.
Very truly yours,
                                  JOHN ASHCROFT Attorney General